John F. Smith brought this action originally in the Lake Common Pleas against Charles F. Blackmon and the Cleveland, Painesville and Eastern Railroad Co. for damages for personal injuries suffered as a result of alleged negligence of defendants. It appears that Smith was injured while descending from a street car belonging to the Company by an automobile driven by Blackmon at an alleged excessive rate of speed. The judgment of the Common Pleas in favor of the Company and Blackmon was affirmed by the Appeals.
At the trial of the case the court permitted counsel for the defendants to cross-examine Smith concerning certain judgments rendered against him in other suits.
The court charged the jury that the burden of proof was upon the plaintiff to establish negligence on the part of the defendants by a preponderance of the evidence but failed to make a similar charge concerning proof of contributory negligence on the part of the plaintiff.
Smith in the Supreme Court contends:
1. That the court erred in admitting testimony concerning judgments in debt rendered against Smith at other trials.
2. That the court erred in failing in charging concerning the establishment of contributory negligence by a preponderance of the evidence.